Citation Nr: 0433273	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for a seizure 
disorder for the period September 13, 1969, through February 
20, 1974.

2.  Entitlement to an evaluation in excess of 10 percent for 
a seizure disorder for the period February 21, 1974, through 
September 27, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder for the period commencing September 28, 
1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1969.

This appeal to the Board of Veterans' Appeals' (Board) arises 
from rating decisions in September 1998 and June 1999 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a supplemental statement of the case 
furnished by the RO to the veteran in March 2004 listed as an 
issue on appeal entitlement to an evaluation in excess of 20 
percent for a seizure disorder for the period February 21, 
1974, to September 28, 1998.  However, a review of the claims 
file reveals no rating action 
increasing the evaluation for a seizure disorder from 10 
percent for that period of time.  The Board, therefore, finds 
that the issues on appeal are as stated on the first page of 
this decision.

In April 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of the notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit additional evidence.  38 C.F.R. 
§ 20.1304(a) (2004).  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing.  Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  38 C.F.R. § 20.1304(c) (2004), as amended at 69 
Fed. Reg. 53,807-53,808 (Sept. 3, 2004).

In the veteran's case, on July 2, 2004, the RO mailed the 
notice to him and his representative that his appeal had been 
certified to the Board.  In August 2004, within the 90 day 
period permitted for the submission of additional evidence, 
the Board received additional evidence from the veteran and 
his representative.  The additional evidence included a 
listing by the veteran of his claimed seizures from November 
2001 through July 2004 and lay statements from six persons 
who stated that they had witnessed the veteran having 
seizures at various times.  This evidence is, the Board 
finds, pertinent to the veteran's current appeal.  The 
additional evidence sent to the Board by the veteran was not 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  For that reason, the case 
must be remanded to the AMC for initial consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 20.1304(a), (c) (2004), as 
amended at 69 Fed. Reg. 53,807-53,808 (Sept. 3, 2004).




Accordingly, this case is REMANDED to the AMC for the 
following:

The AMC should review the additional 
evidence received at the Board in August 
2004 and then readjudicate the veteran's 
claims.  If the AMC denies the benefits 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




